Citation Nr: 1003816	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a skin disorder, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet, including as secondary to 
herbicide exposure.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in San Diego, 
California.  In an April 2008 decision, the Board denied 
service connection for a skin disorder, a right knee 
disability, peripheral neuropathy, tinnitus, a kidney 
disorder and a right ankle disability.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2009 joint 
motion to the Court, the parties (the Veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the appeal remanded as to the issues of service connection 
for a skin disorder, a right knee disability, peripheral 
neuropathy and tinnitus.  The appellant withdrew his appeal 
as to the issues of service connection for a kidney disorder 
and a right ankle disability.  These two issues are therefore 
not before the Board.  In a June 2009 Court order, the joint 
motion was granted, the Board's April 2008 decision was 
vacated as to the issues of service connection for a skin 
disorder, a right knee disability, peripheral neuropathy, and 
tinnitus, and these issues were remanded.  The case was 
subsequently returned to the Board.

The issues of service connection for a skin disorder, 
peripheral neuropathy of the hands and feet, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.



FINDING OF FACT

The Veteran's preexisting right knee disability was not 
aggravated by his active duty service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2002, and additional notice in 
September 2005.  The September 2006 statement of the case 
provided notice of the rating criteria and effective date 
provisions that are pertinent to the appellant's claim.  
Dingess, supra.  The claim was readjudicated in an October 
2007 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.


VA has obtained service treatment and personnel records, 
assisted the appellant in obtaining evidence.  The Board 
notes that a VA examination has not been scheduled with 
respect to the right knee disability claim.  However, in the 
absence of a disease, injury or event in service any evidence 
of aggravation in service, a VA examination is not required.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Right Knee Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rebutting the presumption of soundness requires that 
VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

Service treatment records reflect that in a January 1966 
report of medical history, upon entry into military service, 
the Veteran reported a history of a "trick" or locked knee.  
The reviewing examiner noted that the Veteran reported that 
his right knee gave way occasionally due to a past history of 
injury.  On entrance medical examination in January 1966, his 
lower extremities were listed as abnormal, and the examiner 
noted that the Veteran's right knee showed relaxation, 
bilateral.  Service treatment records are negative for 
treatment of a right knee disability.  In an October 1968 
report of medical history, the Veteran reported a history of 
a "trick" or locked knee.  The reviewing examiner noted 
that the Veteran had a trick knee from an old injury, which 
gave occasional trouble.  In an October 1968 separation 
examination, the Veteran's lower extremities were listed as 
normal.

As a right knee disability was noted on entrance medical 
examination in January 1966, the Board finds that the 
presumption of soundness is rebutted as to the right knee.  
Hence, service connection may only be granted for a right 
knee disability if it is shown to have been aggravated by 
military service.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Post-service medical records are negative for treatment or 
diagnosis of a right knee disability for many years after 
service.

The Veteran has submitted a photocopy of an appointment card 
from the Hines VA Medical Center (VAMC) in Illinois, 
reflecting that he had appointments in 1972 and 1973.  The 
nature of the appointments is not indicated, and repeated 
attempts to obtain medical records from Hines VAMC have been 
unsuccessful.  


A June 2001 private medical record from Kaiser Permanente 
reflects that the Veteran complained of right knee pain.  He 
said the symptoms had been present for several days, and he 
did not recall any significant specific injury.  He said the 
knee did not lock up or give out.  An examination of his 
right knee was normal with no swelling or meniscal signs.  
The pertinent diagnosis was a right knee sprain.

In his January 2004 VA Form 9, the Veteran stated that he was 
treated for a right knee condition during service.  He said 
that at that time there were no residuals, but that over time 
he had aggravated his old injury.

A report of an August 2007 VA psychiatric examination 
reflects that the Veteran reported that he had right knee 
problems, including locking, since his separation from 
service.

While it may be true that the Veteran experiences occasional 
locking of his right knee, the records reflect that the 
Veteran reported the same symptom upon service entrance 
examination in 1966, and that he said at that time that he 
injured his right knee before service.  Moreover, a right 
knee disability was diagnosed upon entry into service.  The 
medical evidence does not reflect that the pre-service right 
knee disability increased in severity during service, and 
thus the Board finds that the disability was not aggravated 
by service.  38 C.F.R. § 3.306.

Although the Veteran contends that he incurred a right knee 
disability in service, the evidence of a preexisting right 
knee disability, the lack of medical evidence of an increase 
in severity of his right knee disability during service, and 
the passage of so many post-service years before treatment of 
a right knee condition outweigh his assertions that his right 
knee disability was incurred in service.  Moreover, the Board 
notes that there is no medical evidence demonstrating that 
the Veteran has a current right knee disability that was 
incurred in or aggravated by service.  Hence, the Board finds 
that the medical evidence as a whole does not show that the 
Veteran's current right knee symptoms are related to service.

The preponderance of the evidence is against the claim for 
service connection for a right knee disability; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.

ORDER

Service connection for a right knee disability is denied.


REMAND

In light of the June 2009 joint motion and Court remand, the 
Board finds that additional development is necessary with 
respect to the claims for service connection for tinnitus, 
and for a skin disorder and peripheral neuropathy of the 
hands and feet, both claimed as secondary to herbicide (Agent 
Orange) exposure.

The Veteran essentially contends that he has had a skin 
disorder, peripheral neuropathy of the hands and feet, and 
tinnitus since separation from service.  He contends that the 
skin disorder and peripheral neuropathy of the hands and feet 
are due to herbicide exposure in service, and that the 
tinnitus was caused by noise exposure in an artillery unit 
during service.  

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, such as the Veteran in this 
case, service connection will be presumed for certain 
specified diseases, including chloracne and acute and 
subacute peripheral neuropathy, based on presumed exposure to 
herbicide agents (e.g., Agent Orange) in Vietnam.  "Acute and 
subacute peripheral neuropathy" is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  For the Agent Orange presumption of 
service connection to apply, chloracne and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent or more within a year after last herbicide exposure 
in service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Service personnel records reflect that the Veteran served in 
Vietnam during the Vietnam era, and thus he is presumed to 
have been exposed to Agent Orange.  Such records also reflect 
that he was assigned to an artillery unit during service.

Service treatment records are negative for neurological 
complaints or conditions, a skin disorder, or tinnitus.

Private medical records from Kaiser Permanente dated from 
2001 to 2002 reflect that the Veteran had no neurological 
deficit.  A February 2003 VA Agent Orange history and 
physical examination reflects that the Veteran complained of 
numbness and tingling from his toes to knees and in his 
fingers to just past the wrist, since 1968.  He also reported 
chronic skin rashes since 1968.  The assessment/plan included 
"Peripheral Neuropathy - 1968" and "Chronic Skin Disorder 
- 1968."

Recent VA medical records reflect that the Veteran has been 
diagnosed with various skin disorders, including nummular 
dermatitis versus urticaria, actinic keratoses, VV versus 
callus, prurigo nodularis, and onychomycosis.  Some of the 
records reflect a diagnosis of questionable "ch chloracne." 
See April 2005 medical clinic note, February 2006 note, and 
December 2006 note.  An April 1993 private neurological 
examination, performed to evaluate the Veteran's residuals of 
a serious post-service (February 1993) closed head injury 
noted that one of the Veteran's current symptoms was 
disequilibrium, manifesting as varying gait, plus a 
"pressure in the left ear with ringing."

The Veteran is competent to state that he has had symptoms of 
skin disease, hand and foot tingling, and tinnitus since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

As there is some evidence of current disabilities, evidence 
of noise exposure and herbicide exposure in service, and an 
indication that the claimed disabilities may possibly be 
associated with the Veteran's service, the Board finds that 
it is necessary to afford the Veteran VA medical examinations 
to obtain medical opinions to determine whether any current 
skin disorder, peripheral neuropathy, and/or tinnitus are 
related to service.  McLendon, 20 Vet. App. at 79; see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Ongoing relevant medical records should also be obtained.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment 
records regarding treatment for a skin 
disorder, neurological complaints, or 
tinnitus that have not already been 
associated with the claims file.

2.	Thereafter, the Veteran must be 
afforded a VA medical examination(s) in 
order to evaluate the nature and etiology 
of the Veteran's claimed skin disorder and 
peripheral neuropathy of the hands and 
feet.  The claims folder must be made 
available to the examiner(s) for use in 
the study of this case.  Such 
examination(s) should include a review of 
the evidence in the claims folder, a 
comprehensive clinical evaluation, and any 
tests deemed necessary, followed by entry 
of all pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following questions, 
providing a rationale for the responses 
provided:

(a) Please indicate a diagnosis for any 
current skin disorder(s).  Is it at least 
as likely as not that any of the Veteran's 
current skin disorders began during 
service or are related to any incident of 
service, to include exposure to 
herbicides?


(b) Does the Veteran have peripheral 
neuropathy?  If yes, is it at least as 
likely as not that any of the Veteran's 
current neurological disorders began 
during service or are related to any 
incident of service, to include exposure 
to herbicides?

3.  Thereafter, the Veteran must be 
afforded a VA medical examination in order 
to determine the etiology of the Veteran's 
claimed tinnitus.  The claims folder must 
be made available to the examiner for use 
in the study of this case.  Such 
examination should include a review of the 
evidence in the claims folder, a 
comprehensive clinical evaluation, and any 
tests deemed necessary, followed by entry 
of all pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following questions, 
providing a rationale for the responses 
provided:

(a) Does the Veteran currently have 
tinnitus?  If yes, is it at least as 
likely as not that the Veteran's tinnitus 
began during service or is related to any 
incident of service, to include confirmed 
noise exposure in an artillery unit?  The 
examiner is asked to review the medical 
records on file, including records 
reflecting a post-service closed head 
injury in February 1993.

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claims for 
service connection for a skin disorder, 
peripheral neuropathy of the hands and 
feet, and tinnitus.  If the benefits 
sought on appeal remain denied, issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


